SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Soliciting Material Under Rule 14a-12 [ ] Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [ ] Definitive Additional Materials CONSOLIDATED COMMUNICATIONS HOLDINGS, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [ ] Fee paid previously with preliminary materials: [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Preliminary Copy Filed Pursuant to SEC Rule 14a-6(a) CONSOLIDATED COMMUNICATIONS HOLDINGS, INC. NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD MAY 3, 2011 To Our Stockholders: The 2011 annual meeting of stockholders of Consolidated Communications Holdings, Inc. will be held at our corporate headquarters, 121 South 17th Street, Mattoon, Illinois 61938 on Tuesday, May 3, 2011 at 9:00 a.m., central time. The 2011 annual meeting of stockholders is being held for the following purposes: 1. To elect Robert J. Currey and Maribeth S. Rahe as Class III directors to serve for a term of three years, in accordance with our amended and restated certificate of incorporation and amended and restated bylaws (Proposal No. 1); 2. To ratify the appointment of Ernst & Young LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2011 (Proposal No. 2); 3. To conduct an advisory vote on executive compensation (Proposal No. 3); 4. To conduct an advisory vote on the frequency of the executive compensation vote (Proposal No. 4); 5. To approve amendments to the amended and restated certificate of incorporation to eliminate the 75% stockholder approval requirement for any merger, consolidation or sale of all or substantially all of the assets of Consolidated Communications Holdings, Inc. (Proposal No. 5); and 6. To transact such other business as may properly come before the annual meeting and any adjournment or postponement thereof. Only stockholders of record at the close of business on March 7, 2011 are entitled to vote at the meeting or at any postponement or adjournment thereof. We hope that as many stockholders as possible will personally attend the meeting. Whether or not you plan to attend the meeting, please complete the enclosed proxy card and sign, date and return it promptly so that your shares will be represented. You also may vote your shares by telephone or through the Internet by following the instructions set forth on the proxy card. Submitting your proxy in writing, by telephone or through the Internet will not prevent you from voting in person at the meeting. By Order of the Board of Directors, Steven J. Shirar Senior Vice President & Secretary March 30, 2011 Important Notice Regarding the Availability of Proxy Materials for the Stockholder Meeting to Be Held on May 3, 2011 — Our Proxy Statement and 2010 Annual Report to Stockholders are available at www.edocumentview.com/cnsl. TABLE OF CONTENTS Page ABOUT THE MEETING 1 What is the purpose of this proxy statement? 1 What proposals will be voted on at the annual meeting? 1 Who is entitled to vote? 2 What is the difference between a stockholder of record and a beneficial holder of shares? 2 Who can attend the meeting? 2 What constitutes a quorum? 2 How do I vote? 2 Can I change my vote after I return my proxy card? 3 How many votes are required for the proposals to pass? 3 How are abstentions and broker non-votes treated? 4 What if I do not specify a choice for a matter when returning a proxy? 4 What are the board’s recommendations? 4 What happens if additional matters are presented at the annual meeting? 5 Will anyone contact me regarding this vote? 5 Who will tabulate and certify the vote? 5 ANNUAL REPORT 5 Will I receive a copy of Consolidated’s 2010 Annual Report to Stockholders? 5 How can I receive a copy of Consolidated’s Annual Report on Form 10-K? 5 STOCK OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 6 PROPOSAL NO. 1 — ELECTION OF ROBERT J. CURREY AND MARIBETH S. RAHE AS DIRECTORS 8 Nominees standing for election to the board 8 Directors continuing to serve on the board 8 Business experience of nominees to the board 8 Business experience of continuing directors 9 Board recommendation and stockholder vote required 10 CORPORATE GOVERNANCE AND BOARD COMMITTEES 10 Are a majority of the directors independent? 10 How are directors compensated? 11 How often did the board meet during 2010? 11 What is the policy regarding director attendance at annual meetings? 11 What is the leadership structure of the board? 12 -i- What committees has the board established? 12 Role of Independent Compensation Consultant 14 Board oversight of risk 15 Stockholder recommendations for director nominations 16 Communications with directors 16 Code of Business Conduct and Ethics 16 REPORT OF THE AUDIT COMMITTEE TO THE BOARD OF DIRECTORS 18 PRINCIPAL INDEPENDENT ACCOUNTANT FEES AND SERVICES 19 Audit Committee’s Pre-Approval Policies and Procedures 19 Principal Accounting Firm Fees 19 PROPOSAL NO. 2 — RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS 20 Board Recommendation and Stockholder Vote Required 20 EQUITY COMPENSATION PLAN INFORMATION 22 COMPENSATION COMMITTEE REPORT 23 COMPENSATION DISCUSSION AND ANALYSIS 24 Executive Compensation Objectives 24 Processes and Procedures for the Consideration and Determination of Executive and Director Compensation 26 Role of Executive Officers, Management and Independent Compensation Consultant 26 Elements of Executive Compensation for 2010 26 Employment Security Agreements 32 Deductibility of Compensation 32 EXECUTIVE COMPENSATION 33 2010 Grants of Plan-Based Awards 34 Outstanding Equity Awards at 2010 Fiscal Year-End 36 2010 Option Exercises and Stock Vested 36 Potential Payments Upon Termination or Change in Control of the Company 36 Termination of Employment Following a Change in Control 38 Benefits Upon Change in Control 39 PROPOSAL NO. 3 – ADVISORY VOTE ON EXECUTIVE COMPENSATION 40 Board Recommendation and Stockholder Vote Required 40 PROPOSAL NO. 4 – ADVISORY VOTE ON THE FREQUENCY OF THE EXECUTIVE COMPENSATION VOTE 41 Board Recommendation and Stockholder Vote Required 41 PROPOSAL NO. 5 – AMENDMENTS TO THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE THE 75% STOCKHOLDER APPROVAL REQUIREMENT FOR ANY MERGER, CONSOLIDATION OR SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY 42 Board Recommendation and Stockholder Vote Required 43 -ii- CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 44 SKL Investment Group 44 LATEL Sale/Leaseback 44 First Mid-Illinois Bancshares, Inc. 45 Related Person Transactions Policy 45 COMPENSATION COMMITTEE INTERLOCKS AND INSIDER PARTICIPATION 46 ANNUAL REPORT TO STOCKHOLDERS 46 STOCKHOLDER PROPOSALS FOR 2 46 GENERAL 47 Section 16(a) Beneficial Ownership Reporting Compliance 47 Other Information 47 OTHER MATTERS 47 -iii- CONSOLIDATED COMMUNICATIONS HOLDINGS, INC. 121 South 17th Street Mattoon, Illinois 61938 PROXY STATEMENT This proxy statement contains information related to the 2011 annual meeting of stockholders of Consolidated Communications Holdings, Inc., a Delaware corporation (the “Company,” “Consolidated,” “we” or “us”), that will be held at our corporate headquarters, 121 South 17th Street, Mattoon, Illinois 61938 on Tuesday, May 3, 2011, at 9:00 a.m., central time, and at any postponements or adjournments thereof. The approximate first date of mailing for this proxy statement and proxy card, as well as a copy of our combined 2010 annual report to stockholders and annual report on Form 10-K for the year ended December 31, 2010, is April 1, 2011. ABOUT THE MEETING What is the purpose of this proxy statement? The purpose of this proxy statement is to provide information regarding matters to be voted on at the 2011 annual meeting of our stockholders. Additionally, it contains certain information that the Securities and Exchange Commission (the “SEC”) requires us to provide annually to stockholders. The proxy statement is also the document used by our board to solicit proxies to be used at the 2011 annual meeting. Proxies are solicited by our board to give all stockholders of record an opportunity to vote on the matters to be presented at the annual meeting, even if the stockholders cannot attend the meeting. The board has designated Steven J. Shirar and Matthew K. Smith as proxies, who will vote the shares represented by proxies at the annual meeting in the manner indicated by the proxies. What proposals will be voted on at the annual meeting? Stockholders will vote on the following proposals at the annual meeting: the election of Robert J. Currey and Maribeth S. Rahe as Class III directors to serve for a term of three years, in accordance with our amended and restated certificate of incorporation and amended and restated bylaws (Proposal No. 1); the ratification of the appointment of Ernst & Young LLP as our independent registered public accounting firm (the “independent auditors”), for the fiscal year ending December 31, 2011 (Proposal No. 2); an advisory vote on executive compensation (Proposal No. 3); an advisory vote on the frequency of the executive compensation vote (Proposal No. 4); the approval of amendments to the amended and restated certificate of incorporation to eliminate the 75% stockholder approval requirement for any merger, consolidation or sale of all or substantially all of the assets of the Company (Proposal No. 5); and any other business properly coming before the annual meeting and any adjournment or postponement thereof. Who is entitled to vote? Each outstanding share of our common stock entitles its holder to cast one vote on each matter to be voted upon at the annual meeting. Only stockholders of record at the close of business on the record date, March 7, 2011, are entitled to receive notice of the annual meeting and to vote the shares of common stock that they held on that date at the meeting, or any postponement or adjournment of the meeting. If your shares are held by a beneficial holder in “street name” please refer to the information forwarded to you by your bank, broker or other holder of record to see what you must do to vote your shares. Please see the next question below on this page for a description of a beneficial owner in “street name.” A complete list of stockholders entitled to vote at the annual meeting will be available for examination by any stockholder at our corporate headquarters, 121 South 17th Street, Mattoon, Illinois 61938, during normal business hours for a period of ten days before the annual meeting and at the time and place of the annual meeting. What is the difference between a stockholder of record and a beneficial holder of shares? If your shares are registered directly in your name with our transfer agent, Computershare Trust Company, N.A., you are considered a stockholder of record with respect to those shares. If this is the case, the stockholder proxy materials have been sent or provided directly to you by us. If your shares are held in a stock brokerage account or by a bank or other nominee, you are considered the “beneficial holder” of the shares held for you in what is known as “street name.” If this is the case, the proxy materials have been forwarded to you by your brokerage firm, bank or other nominee, which is considered the stockholder of record with respect to these shares. As the beneficial holder, you have the right to direct your broker, bank or other nominee how to vote your shares. Please contact your broker, bank, or other nominee for instructions on how to vote any shares you beneficially own. Who can attend the meeting? All stockholders of record as of March 7, 2011, or their duly appointed proxies, may attend the meeting. Cameras, recording devices and other electronic devices will not be permitted at the meeting. If you hold your shares in “street name,” you will need to bring a copy of a brokerage statement reflecting your stock ownership as of the record date and check in at the registration desk at the meeting. What constitutes a quorum? A quorum of stockholders is necessary to hold the annual meeting. The presence at the meeting, in person or by proxy, of the holders of a majority of the shares of common stock outstanding on the record date will constitute a quorum. As of March 7, 2011, the record date, 29,763,122 shares of our common stock were outstanding. Proxies received but marked as withheld, abstentions or broker non-votes will be included in the calculation of the number of shares considered present at the meeting for purposes of establishing a quorum. In the event that a quorum is not present at the annual meeting, we expect that the annual meeting will be adjourned or postponed to solicit additional proxies. How do I vote? You may vote by any of the following methods: Internet. Electronically through the Internet by accessing our materials at www.envisionreports.com/cnsl. To vote through the Internet, you should sign on to this website and follow the procedures described at the website. Internet voting is available 24 hours a day, and the procedures are designed to authenticate votes cast by using a personal identification number located on your proxy card. These procedures allow you to give a proxy to vote your shares and to confirm that your instructions have been properly recorded. If you vote through the Internet, you should not return your proxy card. If you vote through the Internet, your proxy will be voted as you direct on the website. 2 Mail. By returning your proxy through the mail. If you complete and properly sign the accompanying proxy card and return it to us, it will be voted as you direct on the proxy card. You should follow the instructions set forth on the proxy card, being sure to complete it, to sign it and to mail it in the enclosed postage-paid envelope. Telephone. By calling 1-800-652-8683 (VOTE). This toll free number is also included on the proxy card. Telephone voting is available 24 hours a day, and the procedures are designed to authenticate votes cast by using a personal identification number located on your proxy card. These procedures allow you to give a proxy to vote your shares and to confirm that your instructions have been properly recorded. If you vote by telephone, you should not return your proxy card. In Person. In person at the meeting. We recommend that you vote in advance even if you plan to attend the meeting so that we will know as soon as possible that enough votes will be present for us to hold the meeting. If you are a stockholder of record and attend the meeting, you may vote at the meeting or deliver your completed proxy card in person. If your shares are held in “street name,” please refer to the information forwarded to you by your bank, broker or other holder of record to see what you must do in order to vote your shares, including whether you may be able to vote electronically through your bank, broker or other record holder. If so, instructions regarding electronic voting will be provided by the bank, broker or other holder of record to you as part of the package that includes this proxy statement. If you are a “street name” stockholder and you wish to vote in person at the meeting, you will need to obtain a proxy from the institution that holds your shares and present it to the inspector of elections with your ballot when you vote at the annual meeting. Can I change my vote after I return my proxy card? Yes. Even after you have submitted your proxy, you may change your vote at any time before the proxy is voted by: delivering to our Secretary at the address on the first page of this proxy statement a written notice of revocation of your proxy by mail, by telephone or through the Internet; delivering a duly executed proxy bearing a later date; or voting in person at the annual meeting. If your shares are held in “street name,” you may vote in person at the annual meeting if you obtain a proxy as described in the answer to the previous question. How many votes are required for the proposals to pass? Election of Directors (Proposal No. 1). Directors are elected by a plurality vote. Accordingly, the two director nominees who receive the greatest number of votes cast will be elected. Ratification of the Appointment of Ernst & Young LLP (Proposal No. 2), Approval of Executive Compensation in the Advisory Vote (Proposal No. 3) and Approval of any Other Proposals. The vote required for the ratification of the appointment of Ernst & Young LLP, the approval of executive compensation in the advisory vote and the approval of any other proposal not presently anticipated that may properly come before the annual meeting or any adjournment or postponement of the meeting is the approval of a majority of the votes present, in person or by proxy, and entitled to vote on the matter. Advisory Vote on the Frequency of the Executive Compensation Vote (Proposal No. 4). With respect to the advisory vote on the frequency of the executive compensation vote, you may vote for “yearly,” “every two years” or “every three years” or you may abstain from voting. The option that receives the greatest number of votes cast by the stockholders will be considered the option approved by the stockholders, although the vote is an advisory one. 3 Approval of the Amendments to the Amended and Restated Certificate of Incorporation (Proposal No. 5). Holders of 75% of the Company’s outstanding common stock are required to approve the amendments to the amended and restated certificate of incorporation to eliminate the 75% stockholder approval requirement for any merger, consolidation or sale of all or substantially all of the assets of the Company in order for this proposal to pass. How are abstentions and broker non-votes treated? If a stockholder abstains from voting on Proposal No. 2, Proposal No. 3 or Proposal No. 5, it will have the same effect as a vote “AGAINST” that proposal. With respect to Proposal No. 1 and Proposal No. 4, abstentions will have no effect. Broker non-votes and shares as to which proxy authority has been withheld with respect to any matter are not entitled to vote for purposes of determining whether stockholder approval for that matter has been obtained and, therefore, will have no effect on the outcome of the vote on any such matter, except with respect to approval of the amendments to the amended and restated certificate of incorporation (Proposal No. 5), where it will have the same effect as a vote “AGAINST” that proposal. A broker “non-vote” occurs on a proposal when shares held of record by a broker are present or represented at the meeting but the broker is not permitted to vote on that proposal without instruction from the beneficial owner of the shares and no instruction has been given. What if I do not specify a choice for a matter when returning a proxy? Stockholders should specify their choice for each matter on the enclosed proxy. If no specific instructions are given, proxies that are signed and returned will be voted: “FOR” the election of Robert J. Currey and Maribeth S. Rahe for Class III directors (see page 8); “FOR” the proposal to ratify the appointment of Ernst & Young LLP as our independent auditors (see page 20); “FOR” the approval of the compensation of the Company’s named executive officers (see page 40); for “EVERY THREE YEARS” as the frequency of the stockholder advisory vote to approve the compensation of the Company’s named executive officers (see page 41); and “FOR” the amendments to the amended and restated certificate of incorporation to eliminate the 75% stockholder approval requirement for any merger, consolidation or sale of all or substantially all of the assets of the Company (see page 42). What are the board’s recommendations? The board’s recommendations, together with the description of each proposal, are set forth in this proxy statement. In summary, the board recommends that you vote: “FOR” the election of Robert J. Currey and Maribeth S. Rahe for Class III directors (see page 10); “FOR” the ratification of the appointment of Ernst & Young LLP as our independent auditors (see page 20); “FOR” the approval of the compensation of the Company’s named executive officers (see page 40); for “EVERY THREE YEARS” as the frequency of the stockholder advisory vote to approve the compensation of the Company’s named executive officers (see page 41); and 4 “FOR” the amendments to the amended and restated certificate of incorporation to eliminate the 75% stockholder approval requirement for any merger, consolidation or sale of all or substantially all of the assets of the Company (see page 43). Unless you give other instructions on your proxy card, the persons named as proxy holders on the enclosed proxy card will vote in accordance with the recommendations of the board of directors. What happens if additional matters are presented at the annual meeting? Other than the five proposals described in this proxy statement, we are not aware of any other business to be acted upon at the annual meeting. If you grant a proxy, the persons named as proxy holders on the enclosed proxy card will vote your shares on any additional matters properly presented for a vote at the meeting as recommended by the board or, if no recommendation is given, in their own discretion. Pursuant to the provisions of Rule 14a-4(c) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), with respect to any other matter that properly comes before the meeting, the proxy holders will vote as recommended by the board of directors or, if no recommendation is given, in their own discretion. Will anyone contact me regarding this vote? No arrangements or contracts have been made or entered into with any solicitors as of the date of this proxy statement, although we reserve the right to engage solicitors if we deem them necessary. If done, such solicitations may be made by mail, telephone, facsimile, e-mail, the Internet or personal interviews. Who will tabulate and certify the vote? Representatives of Computershare Trust Company, N.A., our transfer agent, will tabulate the votes and act as Inspector of Elections. ANNUAL REPORT Will I receive a copy of Consolidated’s 2010 Annual Report to Stockholders? We have enclosed our 2010 annual report to stockholders for the fiscal year ended December 31, 2010 with this proxy statement. The annual report includes our audited financial statements, along with other financial information about us, which we urge you to read carefully. How can I receive a copy of Consolidated’s Annual Report on Form 10-K? Our annual report on Form 10-K for the fiscal year ended December 31, 2010, as filed with the SEC on March 4, 2011, is included in the 2010 annual report to stockholders, which accompanies this proxy statement. You can also obtain, free of charge, a copy of our annual report on Form 10-K, including all exhibits filed with it, by: accessing the investor relations section of our website at http://ir.consolidated.com and clicking on the “SEC Filings” link; accessing the materials online at www.edocumentview.com/cnsl; writing to: Consolidated Communications Holdings, Inc. — Investor Relations 121 South 17th Street Mattoon, Illinois 61938; or telephoning us at: (217) 258-9522. 5 You can also obtain a copy of our annual report on Form 10-K and other periodic filings that we make with the SEC from the SEC’s EDGAR database at http://www.sec.gov. STOCK OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth certain information that has been provided to us with respect to the beneficial ownership of shares of our common stock for (i) each stockholder who is known by us to own beneficially more than 5.0% of the outstanding shares of our common stock, (ii) each of our directors, (iii) each of our executive officers named in the Summary Compensation Table on page 33, and (iv) all of our directors and executive officers as a group. Unless otherwise indicated, each stockholder shown on the table has sole voting and investment power with respect to all shares shown as beneficially owned by that stockholder. Unless otherwise indicated this information is current as of March 7, 2011, and the address of all individuals listed in the table is as follows: Consolidated Communications Holdings, Inc., 121 South 17th Street, Mattoon, Illinois 61938-3987. Aggregate Number of Shares Beneficially Percentage of Name of Beneficial Owner Owned Shares Outstanding Central Illinois Telephone, LLC(a) % BlackRock, Inc.(b) % Richard A. Lumpkin(c) % The Vanguard Group, Inc.(d) % Robert J. Currey(e) * Steven J. Shirar * Steven L. Childers * Joseph R. Dively * C. Robert Udell, Jr. * Maribeth S. Rahe * Jack W. Blumenstein * Roger H. Moore * All directors and executive officers as a group (10 persons) % * Less than 1.0% ownership. (a) The equity interests in Central Illinois Telephone, LLC (“Central Illinois Telephone”) are owned by SKL Investment Group, LLC, a Delaware limited liability company (“SKL Investment Group”). Richard A. Lumpkin and members of his family own all of the equity interests in SKL Investment Group. Mr. Lumpkin is the sole manager of the SKL Investment Group fund that owns Central Illinois Telephone and he has the sole power to direct the voting and disposition of its investments. Mr. Lumpkin is also the sole manager of Central Illinois Telephone and has the sole investment and voting power with respect to the shares of common stock held by Central Illinois Telephone. As a result of the above, Mr. Lumpkin may be deemed to have beneficial ownership of the shares owned by Central Illinois Telephone. He disclaims this beneficial ownership except to the extent of his pecuniary interest in those securities. The address of Central Illinois Telephone and Mr. Lumpkin is P.O. Box 1234, Mattoon, Illinois 61938. (b) Beneficial and percentage ownership information is based on information contained in a Schedule 13G/A filed with the SEC on February 3, 2011 by BlackRock, Inc. The address of BlackRock, Inc. is 40 East 52nd Street, New York, New York 10022. (c) Includes shares owned by Central Illinois Telephone (see note (a) above) and 3,500 shares owned by Mr. Lumpkin’s wife. 6 (d) Beneficial and percentage ownership information is based on information contained in a Schedule 13G filed with the SEC on February 10, 2011 by The Vanguard Group, Inc. The address of The Vanguard Group, Inc. is Vanguard Blvd., Malvern, Pennsylvania 19355. (e) Includes 116,992 shares held by the Robert J. Currey Revocable Trust, and 140,053 shares directly owned by Mr. Currey. 7 PROPOSAL NO. 1 — ELECTION OF ROBERT J. CURREY AND MARIBETH S. RAHE AS DIRECTORS Our amended and restated certificate of incorporation provides for the classification of our board of directors into three classes of directors, designated Class I, Class II and Class III, as nearly equal in size as is practicable, serving staggered three-year terms. One class of directors is elected each year to hold office for a three-year term or until successors of such directors are duly elected and qualified. The corporate governance committee has recommended, and the board also recommends, that the stockholders elect Mr. Currey and Ms. Rahe, the nominees designated below as the Class III directors, at this year’s annual meeting to serve for a term of three years expiring in 2014 or until his or her respective successor is duly elected and qualified. Each nominee for election to the position of Class III director, and certain information with respect to his background and the backgrounds of non-nominee directors, are set forth below. It is the intention of the persons named in the accompanying proxy card, unless otherwise instructed, to vote to elect the nominees named herein as the Class III directors. Each nominee named herein presently serves on our board of directors, and has consented to serve as a director if elected at this year’s annual meeting. In the event that either of the nominees named herein is unable to serve as a director, discretionary authority is reserved to the board to vote for a substitute. The board has no reason to believe that the nominees named herein will be unable to serve if elected. Nominees standing for election to the board Name Age Current Position With Consolidated Robert J. Currey (Class III Director — term expiring in 2014) 65 President, Chief Executive Officer and Director Maribeth S. Rahe (Class III Director — term expiring in 2014) 62 Director Directors continuing to serve on the board Name Age Current Position With Consolidated Richard A. Lumpkin (Class I Director — term expiring in 2012) 76 Chairman of the Board and Director Jack W. Blumenstein (Class II Director — term expiring in 2013) 67 Director Roger H. Moore (Class II Director — term expiring in 2013) 69 Director Set forth below is information with respect to each nominee to the board and each continuing director regarding their experience. After the caption “Board Contributions,” we describe some of the specific experience, qualifications, attributes or skills that led to the conclusion that the person should serve as a director for the Company. Business experience of nominees to the board Robert J. Currey serves as our President, Chief Executive Officer and a director. Mr. Currey has served as one of the Company’s directors and as a director of our predecessors since 2002 and as our President and Chief Executive Officer since 2002. From 2000 to 2002, Mr. Currey served as Vice Chairman of RCN Corporation, a competitive telephone company providing telephony, cable and Internet services in high-density markets nationwide. From 1998 to 2000, Mr. Currey served as President and Chief Executive Officer of 21st Century Telecom Group. From 1997 to 1998, Mr. Currey served as Director and Group President of Telecommunications Services of McLeodUSA, which acquired our predecessor in 1997. Mr. Currey joined our predecessor in 1990 and served as President through its acquisition in 1997. Mr. Currey is also a director of The Management Network Group, Inc. (a professional services company), the USTelecom Association and the Illinois Business RoundTable. 8 Mr. Currey was employed by RCN Corporation from 2000 to 2002. In May 2004, RCN filed a plan of reorganization through a Chapter 11 bankruptcy petition on a voluntary basis. Board Contributions: Mr. Currey is a long-time industry veteran and has significant experience leading other companies in the telecommunications and media sector. He is well known throughout the telecommunications industry and is respected as an opinion leader especially among the mid-sized telecom carriers. Because of his experience and his role as Chief Executive Officer, Mr. Currey also has substantial institutional knowledge regarding the Company, including its operations and strategies. Maribeth S. Rahe has served as a director since July 2005. Ms. Rahe has served as President and Chief Executive Officer of Fort Washington Investment Advisors, Inc. since November 2003. Ms. Rahe is currently a member of the board of directors of First Financial Bancorp. From January 2001 to October 2002, Ms. Rahe was President and a member of the board of directors of U.S. Trust Company of New York, and from June 1997 to January 2001, was its Vice Chairman and a member of the board of directors. Board Contributions: Ms. Rahe has deep background as a senior executive in the banking industry and is well attuned to developments in the capital markets and their potential impact on the Company. She provides a strong risk-management perspective and oversees the Board’s succession planning efforts. She also qualifies as an “audit committee financial expert” under SEC guidelines. Business experience of continuing directors Richard A. Lumpkin is our Chairman of the board and a director. Mr. Lumpkin has served in this position and as a director with us and our predecessor since 2002. From 1997 to 2002, Mr. Lumpkin served as Vice Chairman of McLeodUSA, which acquired our predecessor in 1997. From 1963 to 1997, Mr. Lumpkin served in various positions at our predecessor, including Chairman, Chief Executive Officer, President and Treasurer. Mr. Lumpkin is currently a director of Agracel, Inc., a real estate investment company and is Treasurer and formerly a Trustee of The Lumpkin Family Foundation. Mr. Lumpkin is also a former director, former President and former Treasurer of the USTelecom Association, a former president of the Illinois Telecommunications Association, a former director of First Mid-Illinois Bancshares, Inc. (“First Mid-Illinois”), a financial services holding company and a former director of Ameren Corp., a public utility holding company. Mr. Lumpkin has also served on the University Council Committee on Information Technology for Yale University. Mr. Lumpkin was employed by McLeodUSA during 2002. In January 2002, in order to complete a recapitalization, McLeodUSA filed a pre-negotiated plan of reorganization through a Chapter 11 bankruptcy petition in the United States Bankruptcy Court for the District of Delaware. In April 2002, McLeodUSA’s plan of reorganization became effective and McLeodUSA emerged from Chapter 11 protection. Mr. Lumpkin resigned from McLeodUSA in April 2002. Board Contributions: Mr. Lumpkin is a long-time telecommunications industry veteran, has long experience in the executive leadership of the Company and its predecessor and is a significant stockholder in the Company. He is well known and respected by other industry participants and enjoys access to, and a long-standing relationship with, the senior executives, ownership, and board members of many public and private telecommunications companies with whom the Company considers its relationships to be important. By virtue of his significant ownership, Mr. Lumpkin represents a strong voice for stockholders in the Board’s deliberations. Jack W. Blumenstein has served as a director since July 2005. Mr. Blumenstein served as Chief Executive Officer of AirCell LLC, a provider of airborne cellular and satellite telecommunications systems and services, from August 2002 until August 2010 and remains a director of that company. He has been the co-President of Blumenstein/Thorne Information Partners, LLC since October 1996 and is a co-founder of that private equity investment firm. Blumenstein/Thorne focuses on capital transactions in the telecommunications and information industry. From October 1992 to September 1996, Mr. Blumenstein held various positions with The Chicago Corporation, serving most recently as Executive Vice President, Debt Capital Markets Group and a member of the Board of Directors. Prior to that Mr. Blumenstein was President and Chief Executive Officer of Ardis, a joint venture of Motorola and IBM, and has held various senior management positions in product development and sales and marketing for Rolm Corporation and IBM. 9 Board Contributions: Mr. Blumenstein is an experienced and sophisticated private investor and entrepreneur, and has the ability to analyze industry developments and help the Company focus on the secular trends which are and will affect our industry and our Company over the long run. He brings perspective from service on other boards. He also qualifies as an “audit committee financial expert” under SEC guidelines. Roger H. Moore has served as a director since July 2005. Mr. Moore was President and Chief Executive Officer of Illuminet Holdings, Inc., a provider of network, database and billing services to the communications industry, from October 1998 to December 2001, a member of its board of directors from July 1998 to December 2001, and its President and Chief Executive Officer from January 1996 to August 1998. In December of 2001, Illuminet was acquired by VeriSign, Inc. and Mr. Moore retired at that time. In September 1998 and October 1998, he served as President, Chief Executive Officer and a member of the board of directors of VINA Technologies, Inc., a telecommunications equipment company. From June 2007 to November 2007 Mr. Moore served as interim President and CEO of Arbinet. Since December 2007 to May 2009, Mr. Moore served as a consultant to VeriSign Corporation. Mr. Moore also presently serves as a director of VeriSign, Inc. and Western Digital Corporation. Board Contributions: Mr. Moore is a seasoned telecommunications executive with deep background in the industry and very strong technical aptitude. He has a strong entrepreneurial bent and is a knowledgeable analyst of the evolution of telecommunications and the impact of new technologies on our business. He brings perspective from service on other boards. He also qualifies as an “audit committee financial expert” under SEC guidelines. Board recommendation and stockholder vote required The board of directors recommends a vote “FOR” the election of the nominees named above (Proposal No. 1 on the accompanying proxy card). The affirmative vote of a plurality of the votes cast at the meeting at which a quorum is present is required for the election of each nominee named above. CORPORATE GOVERNANCE AND BOARD COMMITTEES Are a majority of the directors independent? Yes. The corporate governance committee undertook its annual review of director independence and reviewed its findings with the board of directors. During this review, the board of directors considered relationships and transactions between each director or any member of his or her immediate family and Consolidated and its subsidiaries and affiliates, including those reported under “Certain Relationships and Related Transactions” below. The board of directors also examined relationships and transactions between directors or their affiliates and members of our senior management. The purpose of this review was to determine whether any such transactions or relationships compromised a director’s independence. As a result of this review, our board of directors affirmatively determined that Messrs. Blumenstein and Moore and Ms. Rahe are independent for purposes of both Rule 5605(a)(2) of The NASDAQ Stock Market, Inc.’s (“NASDAQ”) Marketplace Rules and Rule 10A-3(b)(1) of the Exchange Act. The board considered the relationship between the Company and VeriSign, Inc., a company from which the Company purchases network signaling and user authentication services in the ordinary course of business, because Mr. Moore is a director of VeriSign, Inc. VeriSign, Inc. received approximately $144,869 in payments from the Company in 2010, and such purchases were made on customary terms. The board concluded that, under these facts and circumstances, the relationship during 2010 was not a material one for purposes of the NASDAQ listing standards after determining that Mr. Moore’s interest in these transactions is not material and would not influence his actions or decisions as a director of the Company. 10 How are directors compensated? The director compensation described below is based on a study conducted by the outside consultant engaged by the compensation committee in 2008 to complete a benchmark study. The outside consultant developed a peer group of 16 companies, which are similar in size and scope to the Company, and with whom we compete for investors. For more information regarding the consultant and our peer group, see “Compensation Discussion and Analysis — Executive Compensation Objectives.” Directors receive the following compensation: (1) $25,000 annual cash retainer; (2) $1,250 for board meetings attended in person and $750 for committee meetings attended in person, with meeting fees halved for each board or board committee meeting attended by means of telephone conference call; (3) $15,000 additional annual cash retainer for the chairperson of the audit committee; and (4) $10,000 additional annual cash retainer for the chairperson of each of the compensation committee and the corporate governance committee. We reimburse all non-employee directors for reasonable expenses incurred to attend board or board committee meetings. In addition, a restricted share award of 2,315 shares was made to each of the independent directors in March 2010 pursuant to the Amended and Restated Consolidated Communications Holdings, Inc. 2005 Long-Term Incentive Plan. This number of shares was determined by dividing $40,000 by the 20 day average closing price of the stock as of two trading days before the award date. One quarter of such shares vested on December 5, 2010, and one quarter of such shares will vest on each December 5th from 2011 through 2013. Mr. Lumpkin and Mr. Currey, a director who also serves as Chief Executive Officer, do not receive any additional compensation for their service on the board. Mr. Currey’s compensation is set forth in the Summary Compensation Table. Mr. Lumpkin is not a named executive officer. This table discloses all compensation provided to each non-employee director of the Company in 2010. Fees Earned Stock or Paid Awards Total Name in Cash ($) Jack W. Blumenstein $ $ $ Roger H. Moore $ $ $ Maribeth S. Rahe $ $ $ Stock Awards. The amounts in this column represent the grant date fair value of the restricted share award made on March 17, 2010, computed in accordance with Financial Accounting Standards Board Statement Accounting Standards Codification Topic 718. Also see Footnote 17 to the Consolidated Financial Statements contained in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010 for an explanation of the assumptions made by the Company in the valuation of these awards. At December 31, 2010, Ms. Rahe had 21,919 restricted shares outstanding, and each of Mr. Blumenstein and Mr. Moore had 14,486 restricted shares outstanding. How often did the board meet during 2010? The board met seven times during calendar 2010. Each director attended at least 75% of the board meetings and meetings of board committees on which they served. During 2010, the independent directors held three meetings at which only independent directors were present in connection with regularly scheduled meetings of the board or committees of the board. What is the policy regarding director attendance at annual meetings? Absent special circumstances, each director is expected to attend the annual meeting of stockholders. All of the Company’s directors attended the 2010 annual meeting of stockholders. 11 What is the leadership structure of the board? The board currently separates the Chairman’s role from the Chief Executive Officer’s role. The merits of various structural features were discussed at the time of the Company’s initial public offering in 2005, and that discussion has been refreshed from time to time by the corporate governance committee in the context of its periodic review of succession planning. Accordingly, the board may, at any time, change the structure in the event that the board determines a different structure would be in the best interest of the Company under then-existing circumstances. In the event that the Chairman and Chief Executive Officer positions were to be held by the same person, the board would appoint a lead independent director. The particular attributes that our current Chairman, Richard A. Lumpkin, brings to the board — a profile and relationships in the industry developed over many years of industry experience, long experience with the Company and its predecessor and a substantial equity stake in the Company — make his service as Chairman particularly useful. At the same time, Mr. Currey, our President and Chief Executive Officer, is himself a long-time industry veteran. The separation of their roles, on the one hand, and their long-standing mutual respect and open working relationship, on the other, provides the board with a climate of informed and open dialogue, debate, and decision making on topics important to the Company and its stockholders. What committees has the board established? The board has standing audit, corporate governance and compensation committees. The membership of the standing committees was as of December 31, 2010, and currently is, as follows: Corporate Audit Governance Compensation Name Committee Committee Committee Jack W. Blumenstein Chairperson * * Roger H. Moore * * Chairperson Maribeth S. Rahe * Chairperson * * indicates member Audit Committee. The audit committee consists of Messrs. Blumenstein and Moore and Ms. Rahe. The board has determined that all members of the audit committee are independent for purposes of Rule 5605(a)(2) of NASDAQ’s Marketplace Rules and Rule 10A-3(b)(1) of the Exchange Act. Each of the audit committee members is financially literate as determined by our board in its business judgment. The board has also determined that in addition to being independent, each of Mr. Blumenstein, Mr. Moore and Ms. Rahe is an “audit committee financial expert” as such term is defined under the applicable SEC rules. The audit committee met six times during 2010. The board has adopted an audit committee charter, which may be found by accessing the investor relations section of our website at http://ir.consolidated.com and clicking on the “Corporate Governance” link. The principal duties and responsibilities of the audit committee are to assist the board in its oversight of: the integrity of our financial statements and reporting process; our compliance with legal and regulatory matters; the independent auditor’s qualifications and independence; general oversight of risk management of the Company, including reviewing risks and exposures relating to financial reporting, particularly disclosure and SEC reporting, disclosure controls, internal control over financial reporting, accounting, internal and independent auditors, financial policies, and tax, investment, credit and liquidity matters; and 12 the performance of our independent auditors. Our audit committee is also responsible for the following: conducting an annual performance evaluation of the audit committee; compensating, retaining, and overseeing the work of our independent auditors; establishing procedures for (a) receipt and treatment of complaints on accounting and other related matters and (b) submission of confidential employee concerns regarding questionable accounting or auditing matters; reviewing and overseeing all related party transactions required to be disclosed in our proxy statement pursuant to our Related Person Transactions Policy, which we describe beginning on page 44; and preparing reports to be included in our public filings with the SEC. The audit committee has the power to investigate any matter brought to its attention within the scope of its duties. It also has the authority to retain counsel and advisors to fulfill its responsibilities and duties. See the “Report of the Audit Committee of the Board of Directors” on page 18. Corporate Governance Committee. The corporate governance committee consists of Messrs. Blumenstein and Moore and Ms. Rahe, who serves as the Chairperson. The board has determined that each of Ms. Rahe, Mr. Blumenstein and Mr. Moore are independent for purposes of Rule 5605(a)(2) of NASDAQ’s Marketplace Rules. The corporate governance committee met four times during 2010. The board has adopted a corporate governance committee charter, a copy of which may be found by accessing the investor relations section of our website at http://ir.consolidated.com and clicking on the “Corporate Governance” link. The principal duties and responsibilities of the corporate governance committee are as follows: to identify individuals qualified to become directors and to select, or recommend that the board select, director nominees; to develop and recommend to the board the content of our corporate governance principles, a copy of which may be found by accessing the investor relations section of our website at http://ir.consolidated.com and clicking on the “Corporate Governance” link; to review with management and, as the compensation committee deems useful, consultants or legal counsel, the areas of material risk to the corporation relating to (i) management continuity and succession planning, (ii) board and board committee selection, composition, evaluation, continuity and succession planning, (iii) directors’ and officers’ liability insurance, and (iv) other corporate governance matters; and to oversee the evaluation of our board and management team. In evaluating candidates for directorships, our board, with the assistance of the corporate governance committee, will take into account a variety of factors it considers appropriate, which may include strength of character and leadership skills; general business acumen and experience; broad knowledge of the telecommunications industry; knowledge of strategy, finance, internal business and relations between telecommunications companies and government; age; number of other board seats; and willingness to commit the necessary time to ensure an active board whose members work well together and possess the collective knowledge and expertise required by the board. We have not previously paid a fee to any third party in consideration for assistance in identifying potential nominees for the board. While the board has not adopted a specific policy regarding diversity, it believes the diverse backgrounds and perspectives of its current directors, as described above for each nominee and current director under the heading “Board Contributions,” are well suited to the oversight of the Company’s management team, its business plans, and performance. 13 Compensation Committee. The compensation committee consists of Messrs. Blumenstein and Moore, who serves as its Chairperson, and Ms. Rahe. The board has determined that each of Mr. Blumenstein, Mr. Moore and Ms. Rahe is independent for purposes of Rule 5605(a)(2) of NASDAQ’s Marketplace Rules. The compensation committee met four times during 2010. The board has adopted a compensation committee charter, a copy of which may also be found by accessing the investor relations section of our website at http://ir.consolidated.com and clicking on the “Corporate Governance” link. The principal duties and responsibilities of the compensation committee are as follows: to review and approve goals and objectives relating to the compensation of our Chief Executive Officer and, based upon a performance evaluation, to determine and approve the compensation of the Chief Executive Officer and other senior officers; to review compensation risk to determine whether compensation policies and practices for employees are reasonably likely to have a material adverse effect on the Company, including whether the design or operation of the Company’s compensation programs encourage employees to engage in excessive risk-taking, is aligned to the interests of stockholders, promotes effective leadership and leadership development and appropriately awards pay for performance; to approve the grant of long term incentive awards Company-wide and recommend amendments to the Company’s executive compensation programs to the board for approval; to review and recommend to the board of directors, or approve, new executive compensation programs, based on its periodic review of the operations of the Company’s executive compensation programs to determine whether they are properly coordinated and achieving their intended purpose; to establish and periodically review policies in the area of senior management perquisites; to make recommendations to our board on incentive compensation and equity-based plans; and to prepare reports on executive compensation to be included in our public filings with the SEC. Additional information on the compensation committee’s processes and procedures for the consideration and determination of executive and director compensation are addressed in the “Compensation Discussion and Analysis – Processes and Procedures for the Consideration and Determination of Executive and Director Compensation” section of this proxy statement. Role of Independent Compensation Consultant In 2008, the compensation committee directly engaged Towers Watson (formerly Watson Wyatt & Company, prior to its early 2010 merger with Towers Perrin) as its outside consultant to assist it in reviewing the effectiveness and competitiveness of the Company’s executive compensation and outside director programs and policies, for which the Company paid Towers Watson $20,552 in 2009 and $35,100 in 2010. In particular, Towers Watson assisted the compensation committee with the following in 2009, with a view toward compensation decisions for 2010: construction of the benchmark group companies to be used in compensation analysis; analysis of the Company’s total direct compensation, including base salary, annual bonus, and long-term incentives; review and consulting on compensation design and performance linkage; 14 evaluation of the Company’s Employment Security Agreements relative to broad market trends and the industry peer group used for benchmarking; evaluation of share availability under the Amended and Restated Consolidated Communications Holdings, Inc. 2005 Long-Term Incentive Plan and broad industry benchmarks regarding shares held for issuance, stock overhang, and use-up rate of shares granted under long term incentive plans of similarly-situated companies; and ad hoc issue analysis as requested by the compensation committee. Towers Watson’s work in 2010 consisted principally of performing analysis and providing recommendations concerning the compensation programs for the Company’s non-executive senior management personnel, including: evaluation and benchmarking certain of the Company’s senior management jobs relative to the peer group and to broad marketplace trends; review of the non-executive senior management change-in-control agreements; analysis of total direct compensation programs including salary, bonus, and long term incentives; and evaluation and recommendations concerning the type, amount, and frequency of long term incentive compensation to be offered to the non-executive senior management personnel going forward. Towers Watson also provided pension actuarial services and individual employee pension benefit calculations support to the Company during 2010 for which the Company paid Towers Watson $228,353. The decision to engage Towers Watson for these other services was made by management. This is a long-standing relationship pre-dating the Company’s initial public offering of stock whereby Towers Watson performs ad hoc issue analysis as requested from time-to-time by the compensation committee, and neither the compensation committee nor the board approved such other services. Board oversight of risk The board has assigned the general oversight of risk management of the Company to the audit committee. As set forth in the Audit Committee Charter, the audit committee reviews with management and, to the extent the audit committee deems it appropriate, the Company’s independent auditors and counsel the areas of material risk to the operations and financial results of the Company, such as compliance with laws and regulations, major pending litigation and risks and exposures relating to financial reporting, particularly disclosure and SEC reporting, disclosure controls, internal control over financial reporting, accounting, internal and independent auditors, financial policies, and tax, investment, credit and liquidity matters. The compensation committee and corporate governance committee also are involved in risk management. The compensation committee reviews risks in the Company’s compensation policies and practices for employees. As part of its oversight responsibilities, the compensation committee evaluated the risks arising from the Company’s compensation policies and practices. The compensation committee considered, among other factors, the design of the incentive compensation programs, which are closely linked to corporate performance and capped, the mix of long-term and short-term compensation, the distribution of compensation as between equity and cash, and other factors that mitigate risk. The compensation committee concluded that the Company’s compensation policies and practices do not involve undue risk. The corporate governance committee reviews, with management and consultants or legal counsel, the areas of material risk to the Company relating to management continuity and succession planning, board and board committee selection, composition, evaluation, continuity and succession planning, directors’ and officers’ liability insurance and other corporate governance matters. These matters are reviewed in meetings in which, except for executive session portions, management directors participate with all of our independent directors, and can be the subject of discussion at board meetings as well. 15 At the management level, we have an active, ongoing, steering committee process in place which includes the CFO and other key executives, representatives of the Company’s independent registered public accounting firm, and representatives from an outside testing firm which performs quarterly updates of the control documentation and annual independent “blind” testing of the controls. The results of these efforts are discussed with our audit committee as a standing item at each audit committee meeting, and the chair of our audit committee is a regular participant in the steering committee’s meetings with our independent registered public accounting firm. In addition, the audit committee meets privately with representatives of the Company’s independent registered public accounting firm in order to assess the overall climate and “tone at the top” and to provide the audit committee with direct feedback as to any control or oversight issues. The management team has the primary responsibility for identifying and managing the known, material risks which could affect the Company’s operating and financial performance. At least annually, upon reviewing and establishing the financial and operating targets for the next fiscal year, the management team reviews with the full board the key risks facing the Company during the upcoming year and the plans the Company has put in place to mitigate those risks. Stockholder recommendations for director nominations As noted above, the corporate governance committee considers and establishes procedures regarding recommendations for nomination to the board, including nominations submitted by stockholders. Recommendations of stockholders should be timely sent to us, either in person or by certified mail, to the attention of the Secretary, Consolidated Communications Holdings, Inc., 121 South 17th Street, Mattoon, Illinois 61938-3987. Any recommendations submitted to the Secretary should be in writing and should include whatever supporting material the stockholder considers appropriate in support of that recommendation, but must include the information that would be required to be disclosed under the SEC’s rules in a proxy statement soliciting proxies for the election of such candidate and a signed consent of the candidate to serve as our director if elected. The corporate governance committee will evaluate all potential candidates in the same manner, regardless of the source of the recommendation. Based on the information provided to the corporate governance committee, it will make an initial determination whether to conduct a full evaluation of a candidate. As part of the full evaluation process, the corporate governance committee may, among other things, conduct interviews, obtain additional background information and conduct reference checks of the candidate. The corporate governance committee may also ask the candidate to meet with management and other members of the board. Communications with directors Stockholders interested in communicating directly with the board or the independent directors may do so by writing to the Secretary, Consolidated Communications Holdings, Inc., 121 South 17th Street, Mattoon, Illinois 61938-3987. The Secretary will review all such correspondence and forward to the board or the independent directors a summary of that correspondence and copies of any correspondence that, in his opinion, deals with functions of the board or that he otherwise determines requires their attention. Any director or any independent director may at any time review a log of all correspondence received by the Company that is addressed to members of the board or independent directors and request copies of such correspondence. Any concerns relating to accounting, internal controls or auditing matters will be brought to the attention of the audit committee and handled in accordance with the procedures established by the audit committee with respect to such matters. Code of Business Conduct and Ethics The board has adopted a Code of Business Conduct and Ethics (the “Code”), a copy of which may be found by accessing the investor relations section of our website at http://ir.consolidated.com and clicking on the “Corporate Governance” link. Under the Code, we insist on honest and ethical conduct by all of our directors, officers, employees and other representatives, including the following: Our directors, officers and employees are required to deal honestly and fairly with our customers, collaborators, competitors and other third parties. Our directors, officers and employees should not be involved in any activity that creates or gives the appearance of a conflict of interest between their personal interests and the interests of Consolidated. 16 Our directors, officers and employees should not disclose any of our confidential information or the confidential information of our suppliers, customers or other business partners. We are also committed to providing our stockholders and investors with full, fair, accurate, timely and understandable disclosure in the documents that we file with the SEC. Further, we will comply with all laws, rules and regulations that are applicable to our activities and expect all of our directors, officers and employers to obey the law. Our board of directors and audit committee have established the standards of business conduct contained in this Code and oversee compliance with this Code. Training on this Code is included in the orientation of new employees and has been provided to existing directors, officers and employees. If it is determined that one of our directors, officers or employees has violated the Code, we will take appropriate action including, but not limited to, disciplinary action, up to and including termination of employment. If it is determined that a non-employee (including any contractor, subcontractor or other agent) has violated the Code, we will take appropriate corrective action, which could include severing the contractor, subcontractor or agency relationship. 17 REPORT OF THE AUDIT COMMITTEE TO THE BOARD OF DIRECTORS The audit committee is made up solely of independent directors, as defined in the applicable NASDAQ and SEC rules, and it operates under a written charter, dated February 28, 2011, which is available by accessing the investor relations section of our website at http://ir.consolidated.com. The charter of the audit committee specifies that the purpose of the audit committee is to assist the Board in fulfilling its oversight responsibility for: the quality and integrity of the company’s financial statements; the company’s compliance with legal and regulatory requirements; the independent auditors’ qualifications and independence; and the performance of the company’s independent auditors. In carrying out these responsibilities, the audit committee, among other things, supervises the relationship between the Company and its independent auditors including making decisions with respect to their appointment or removal, reviewing the scope of their audit services, pre-approving audit engagement fees and non-audit services and evaluating their independence. The audit committee oversees and evaluates the adequacy and effectiveness of the Company’s systems of internal and disclosure controls and internal audit function. The audit committee has the authority to investigate any matter brought to its attention and may engage outside counsel for such purpose. The Company’s management is responsible, among other things, for preparing the financial statements and for the overall financial reporting process, including the Company’s system of internal controls. The independent auditor’s responsibilities include (i) auditing the financial statements and expressing an opinion on the conformity of the audited financial statements with U.S. generally accepted accounting principles and (ii) auditing the financial statements and expressing an opinion on management’s assessment of, and the effective operation of, the Company’s internal control over financial reporting. The audit committee met six times during fiscal year 2010. The audit committee schedules its meetings with a view to ensuring that it devotes appropriate attention to all of its tasks. The audit committee’s meetings include executive sessions with the Company’s independent auditor and, at least quarterly and at other times as necessary, sessions without the presence of the Company’s management. As part of its oversight of the Company’s financial statements, the audit committee reviewed and discussed with management and Ernst & Young LLP, the Company’s independent auditor, the audited financial statements of the Company for the fiscal year ended December 31, 2010. The audit committee discussed with Ernst & Young LLP, such matters as are required to be discussed by Statement on Auditing Standards No. 61, as amended (AICPA, Professional Standards, Vol. 1, AU section 380), as adopted by the Public Company Accounting Oversight Board in Rule 3200T, relating to the conduct of the audit. The audit committee also has discussed with Ernst & Young LLP, the auditor’s independence from the Company and its management, including the matters in the written disclosures and the letter the audit committee received from the independent auditor as required by applicable requirements of the Public Company Accounting Oversight Board regarding the independent accountant’s communications with the audit committee concerning independence, and discussed with the independent auditor the independent auditor’s independence. Based on its review and discussions referred to above, the audit committee has recommended to the board of directors that the audited financial statements be included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2010, for filing with Securities and Exchange Commission. The audit committee has also selected Ernst & Young LLP as the Company’s independent auditors for 2011. MEMBERS OF THE AUDIT COMMITTEE Jack W. Blumenstein, Chairperson Maribeth S. Rahe Roger H. Moore 18 PRINCIPAL INDEPENDENT ACCOUNTANT FEES AND SERVICES Audit Committee’s Pre-Approval Policies and Procedures In accordance with the requirements of the Sarbanes-Oxley Act of 2002 and the Audit Committee Charter, all audit and audit-related work performed by the independent public registered accounting firm, Ernst & Young LLP, must be submitted to the audit committee for specific approval in advance by the audit committee, including the proposed fees for such work. The audit committee has not delegated any of its responsibilities under the Sarbanes-Oxley Act to management. Principal Accounting Firm Fees Fees (including reimbursement for out-of-pocket expenses) paid to our independent registered public accounting firm for services in 2010 and 2009 were as follows: Audit All Related Other Audit Fees Fees Tax Fees Fees (In millions) $ — $ — $ — $ — Audit Fees include fees billed for professional services rendered by Ernst & Young LLP for the audit of our consolidated financial statements for fiscal 2010 and 2009, including the audit of internal controls over financial reporting under Sarbanes-Oxley Act of 2002. There were no audit-related services rendered by Ernst & Young LLP during fiscal 2010 and 2009. Tax Fees include fees billed for professional services rendered by Ernst & Young LLP related to tax consulting and tax compliance services. For fiscal 2010, no Audit-Related Fees, Tax Fees or All Other Fees disclosed above were approved in the reliance on the exceptions to the pre-approval process set forth in 17 CFR 210.2-01(c)(7)(i)(C). 19 PROPOSAL NO. 2 — RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS The audit committee of the board of directors has appointed Ernst & Young LLP as our independent auditors for the year ending December 31, 2011. Our stockholders are being asked to ratify this appointment at the annual meeting. Ernst & Young LLP has served as our auditors since December 31, 2002, when Homebase Acquisition, LLC, one of our predecessors, acquired our Illinois operations from McLeodUSA. Board Recommendation and Stockholder Vote Required The board of directors recommends a vote “FOR” the ratification of the appointment of Ernst & Young LLP as our independent auditors for the year ending December 31, 2011 (Proposal No. 2 on the proxy card). The affirmative vote of the holders of a majority of the votes represented at the annual meeting in person or by proxy will be required for approval. Representatives of Ernst & Young LLP, expected to be present at the 2011 annual meeting, will have the opportunity to make a statement at the meeting if they desire to do so and are expected to be available to respond to appropriate questions. If the appointment is not ratified, the audit committee will reconsider the appointment. 20 BUSINESS EXPERIENCE OF EXECUTIVE OFFICERS The following is a description of the background of our executive officers who are not directors: Steven L. Childers, age 55, serves as our Senior Vice President & Chief Financial Officer. Mr. Childers has served in this position since April 2004. From April 2003 to April 2004, Mr. Childers served as Vice President of Finance. From January 2003 to April 2003, Mr. Childers served as the Director of Corporate Development. From 1997 to 2002, Mr. Childers served in various capacities at McLeodUSA, including as Vice President of Customer Service and, a Vice President of Sales as a member of its Business Process Teams, leading an effort to implement new revenue assurance processes and controls. Mr. Childers joined our predecessor in 1986 and served in various capacities through its acquisition by McLeodUSA in 1997, including as President of its former Market Response division and in various finance and executive roles. Mr. Childers is a director of the Illinois State Chamber of Commerce and just completed a six year term on the Board of Directors of the Eastern Illinois University Foundation, including serving as President for three years. Joseph R. Dively, age 51, serves as a Senior Vice President. Mr. Dively has served in this position since 2002. From 1999 to 2002, Mr. Dively served as Vice President and General Manager of Illinois Consolidated Telephone Company. In 2001, Mr. Dively also assumed responsibility for the then existing non-regulated subsidiaries of the Company’s predecessor, including Operator Services, Public Services and Market Response. From 1997 to 1999, Mr. Dively served as Senior Vice President of Sales of McLeodUSA. Mr. Dively joined our predecessor in 1991 and served in various capacities through its acquisition in 1997, including Vice President and General Manager of Consolidated Market Response and Vice President of Sales and Marketing of Consolidated Communications. Mr. Dively is currently a director of First Mid-Illinois Bancshares, Inc. and Whaleback Systems. Mr. Dively served as the Chairman of Sarah Bush Lincoln Health System and was Chairman of the Illinois Chamber of Commerce Board of Directors. He is also past president of Eastern Illinois University’s Alumni Association and currently serves on the University Foundation’s Board. He previously served on the board of the USTelecom Association. Steven J. Shirar, age 52, serves as our Senior Vice President and Corporate Secretary. Mr. Shirar has served as our Secretary since February 2006 and has served as Senior Vice President and President of Enterprise Operations since 2003. From 1997 to 2002, Mr. Shirar served in various capacities at McLeodUSA, progressing from Chief Marketing Officer to Chief Sales and Marketing Officer. From 1996 to 1997, Mr. Shirar served as President of the predecessor the Company’s then existing software development subsidiary, Consolidated Communications Systems and Services, Inc. C. Robert Udell, Jr., age 45, serves as a Senior Vice President. Mr. Udell has served in this position since 2004. From 1999 to 2004, Mr. Udell served in various capacities at the predecessor of our Texas operations, including Executive Vice President and Chief Operating Officer. Prior to joining the predecessor of our Texas operations in March 1999, Mr. Udell was employed by our predecessor from 1993 to 1999 in a variety of senior roles, including Senior Vice President, Network Operations, and Engineering. Mr. Udell is a member of the USTelecom Association Advisory Committee. He serves on the boards of the Katy Economic Development Council, Greater Conroe Economic Development Council, and the Montgomery County United Way and Board of trustees for The John Cooper School. Christopher A. Young, age 55, serves as our Chief Information Officer. Mr. Young has served in this position since 2003. From 2000 to 2003, Mr. Young served as Chief Information Officer of NewSouth Communications, Inc., a broadband communications provider. From 1998 to 2000, Mr. Young served as Chief Information Officer for 21st Century Telecom Group. Each of Messrs. Shirar, Dively and Childers were employed by McLeodUSA during 2002. In January 2002, in order to complete a recapitalization, McLeodUSA filed a pre-negotiated plan of reorganization through a Chapter 11 bankruptcy petition in the United States Bankruptcy Court for the District of Delaware. In April 2002, McLeodUSA's plan of reorganization became effective and McLeodUSA emerged from Chapter 11 protection. Mr. Shirar resigned from McLeodUSA in June 2002. 21 EQUITY COMPENSATION PLAN INFORMATION Immediately prior to the closing of our initial public offering in July 2005, our stockholders approved the 2005 Long-Term Incentive Plan, which was effective upon completion of our initial public offering. At the 2009 annual meeting of stockholders, the stockholders approved the Amended and Restated Consolidated Communications Holdings, Inc. 2005 Long-Term Incentive Plan (the “LTIP”). At the 2010 annual meeting of stockholders, stockholders approved an amendment to the LTIP increasing the number of shares available under the LTIP. The following table sets forth information regarding the LTIP, the Company’s only equity compensation plan, as of December 31, 2010: Number of Securities Remaining Available for Future Issuance Number of Securities to Under Equity be Issued Upon Weighted-Average Exercise Compensation Plans Exercise of Outstanding Price of Outstanding (Excluding Securities Options, Warrants and Options, Warrants and Reflected in Column Rights Rights (a)) Plan Category (a) (b) (c)(1) Equity compensation plans approved by security holders — — Equity compensation plans not approved by security holders — — — Total — — 1,106,380 shares remain available for future issuance under the LTIP as described above. 22 COMPENSATION COMMITTEE REPORT The compensation committee of the board of directors has furnished the following report to the stockholders of the Company in accordance with rules adopted by the Securities and Exchange Commission. The compensation committee reviewed and discussed with management the Company’s Compensation Discussion and Analysis contained in this Proxy Statement. Based upon the review and discussions referred to above, the compensation committee recommended to the Board of Directors that the Company’s Compensation Discussion and Analysis be included in this Proxy Statement. The information in this report is not “soliciting material,” is not deemed filed with the SEC and is not to be incorporated by reference in any of our filings under the Securities Act of 1933, as amended, or the Exchange Act, whether made before or after the date hereof and irrespective of any general incorporation language in any such filings. This report is submitted on behalf of the members of the compensation committee: Roger H. Moore, Chairperson Jack W. Blumenstein Maribeth S. Rahe 23 COMPENSATION DISCUSSION AND ANALYSIS Executive Compensation Objectives Our compensation committee has designed our executive compensation program to achieve the following objectives: provide incentives to our executives to maximize stockholder return; enable us to attract, retain and reward talented, results-oriented managers capable of leading key areas of the Company’s business; and reward the management team for achieving key financial and operational objectives which will promote the long-term health of the business. Each key element of total compensation serves a specific purpose that helps achieve the objectives of the executive compensation program. The three key elements of the current executive compensation program are annual base salary, cash bonuses, and long-term, equity-based incentives. The Company also provides its executive officers with severance and change-in-control benefits as well as a limited number of perquisites and other personal benefits. Our discussion below, under the caption “Elements of Executive Compensation” contains an additional explanation of each of these elements. In evaluating the mix of these compensation components, as well as the short-term and long-term value of the executive compensation plans, the compensation committee considers both the performance and skills of each executive, as well as the compensation paid to those in similar organizations with similar responsibilities. The following discussion explains how the compensation committee uses the three key compensation elements to meet the objectives of its executive compensation program. Objective #1 : Provide incentives to our executives to maximize stockholder return. The compensation committee uses restricted shares in an effort to unify the interests of the Company’s executives and stockholders. The Company granted restricted shares to each of our named executive officers, other than our Chief Executive Officer, Mr. Currey, in March 2010, as described under the caption “Long-Term, Equity-Based Incentives” on page 30, that vest over four years beginning at the end of the year of the award. Mr. Currey had received a restricted share award in 2009, with vesting over a two-year period. The compensation committee believes that granting restricted shares that vest incrementally over time, but only so long as an executive remains employed by the Company, encourages an executive to increase the Company’s stock value over time so the executive can realize a greater value of those shares once they vest. We also granted performance shares to all of our executives in March 2009, pursuant to which restricted shares were awarded in March 2010 based on the attainment of certain performance goals for 2009, and we granted performance shares to all of our executive officers in March 2010, pursuant to which restricted shares were awarded in March 2011 based on the attainment of certain performance goals for 2010. The time-based vesting schedule attached to these restricted shares serves the same purpose. Objective #2 : Enable us to attract, retain and reward talented, results-oriented managers capable of leading key areas of the Company’s business. In order to achieve this objective, the compensation committee believes that should pay our executives competitive compensation, although other business needs may affect the ability to achieve that goal in particular years. In order to assist the compensation committee in setting compensation levels, the compensation committee has obtained from time to time from Towers Watson (formerly Watson Wyatt & Company, prior to its early 2010 merger with Towers Perrin), its outside consultant, information regarding compensation paid by certain of the Company’s peer companies. 24 In order to assist the compensation committee in setting compensation levels for 2009, the compensation committee had obtained from Towers Watson in October 2008 a custom survey of compensation paid by the following companies (our “benchmark group”) that operate in the integrated communications, wireless telecommunications, communications equipment and broadcasting and cable television industries and that had annual revenues ranging from $150 million to $1.3 billion. — Alaska Communications Systems
